UNITED STATES DISTRICT COURT

 

rr

L

—4__ FILED

RECEIVFD

 

LODGED
COPY

 

 

MAR - 4 ogog |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF ARIZONA ,
CLERK US DISTRICT COURT =
United States of America, BY. me NEON peputy
PLAINTIFF,
CR 18-00263-TUC-IGZ (IR)
Vs.
STIPULATED
Robert Francis Krebs EXHIBIT LIST
DEFENDANT.
PRESIDING JUDGE COURTROOM DEPUTY COURT REPORTER
Jennifer G. Zipps Selina Coronado Aaron LaDuke
TRIAL DATE(S) PLAINTIFF ATTORNEY(S) DEFENDANT ATTORNEY(S)
March 2, 2020 @ 9:00 a.m. Raquel Arellano J. Leonardo Costales
Christine A. Melton __| Gregory Berger
PLF NO. DFT NO. DATE ADMITTED EXHIBIT
3 2/2, [2020 Tucson Police Department Fingerprint lab report, #1232-1233
4a 4 Video Recording — Surveillance of Pima Federal Credit Union
Z (2026 | (teller AM)
4b 3 / /; Video Recording — Surveillance of Pima Federal Credit Union
2 (202? | (Teller K.A.)
Ac 4 V. / Video Recording — Surveillance of Pima Federal Credit Union
2/2020 (Man leaving Pyramid Federal Credit Union)
5 3/2/2020] Audio Recording — 9-1-1 call of C.C. and K.A.
6 Yo] 2020 | Photo— Pyramid Federal Credit Union East side of building, #1046
7 3/2f 2070 | Photo — Pyramid Federal Credit Union entrance, #492
9 3/ 2/: 20229 | Photo — Pyramid Federal Credit Union teller counter, #501.
10 3/2 / 22D | Photo — Pyramid Federal Credit Union teller window “Kesia”, #525
Ll 3/z / 2020 | Photo — Pyramid Federal Credit Union teller window , #526
12 3 /2-/z020| Photo — Pyramid Federal Credit Union lobby and teller counter, #498
13 . 3/2. [2020 Photo — Pyramid Federal Credit Union office in lobby, #496
19 3/3 /2620| Audio Recording — 9-1-1 call of C.V.
20 3 /: f Photo — Pyramid Federal Credit Union breakroom with television,
| 3 [2020 | #1053
21 >/2-4207.0 | Photo — McDonalds and Pyramid Federal Credit Union, #1040
22 2 / Photo — McDonalds and Pyramid Federal Credit Union, wider angle,
3/20 22 | #1039
23 2{3/2620| Map — Aerial of Tucson Mall area, #1012
24 3/2} 2.02.0 | Photo — Man entering Pyramid Federal Credit Union (vertical), #157

 

 

 

 

 

 
at

EXHIBIT LIST CONTINUED

 

“| United States of America v. Robert Francis Krebs

 

 

CR 18-00263-TUC-JGZ(IR) _| pg. 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLF NO. DFT NO. | DATE ADMITTED EXHIBIT

25 Z/ 219 520 Photo — Man entering Pyramid Federal Credit Union (horizontal), #489

26 Photo — Man at Pyramid Federal Credit Union teller window

(horizontal), #156
27 3 / | Photo — Man at Pyramid Federal Credit Union teller window (vertical),
2{Z0Z0| 4490

37 3/3 [ 2024] Photo — Wheelchair, #595

38 2/ 4 log 2.0 | Photo — Black shoulder bag on wheelchair, #565

39 3/2/207,0 | Photo — Brown leather bag, #543

40 3f 3l070 | Photo — Gun in bag, #564

4] 3/ 3/2079 | Photo — Sport coat with evidence tag 7, #587

42 [2/2070 | Photo —Black cap, #572

43 Photo — Sunglasses, #569

44 af 4 / 2020 _ | Photo — Black bag (smaller) with evidence tag 2, #575

45 3/3 / 20720 | Photo — Bedroom of Room #114, Flamingo Suites, #535

46 Photo — Grey sweater, #618

53 31312020 | Photo— Cash (100’s, 50s, 20’s, 10°s), #553

54 Photo — Copy of banik’s copy of bait bills and recovered bait bill, #599
[55 Pf 4 [ 2070 | Photo -2 prepaid cards with receipt, #517
A 56 2 / 3 loo 1D not — Safeway Receipt dated 1/13/18 (two $500 prepaid Visa cards),

62 2/2, L. 2020 | Photo — Bus stop in front of Flamingo Suites (close view), #1062

63 2/2 /, ZOZO| Photo — Bus stop in front of Flamingo Suites (far view), #1063

64 2/ %/ 2.0 70 | Photo — Flamingo Suites room door and sign #114, #529

74 ~3/3/> 2>7.0| Video Recording — surveillance of Sears, dated 1/12/18

75a 3 /. y / | Still shot captured from Sears video recorded surveillance

2°28 | (man entering Sears), #1260
75b Da /. ul / Still shot captured from Sears video recorded surveillance
2079 (man walking toward restroom, no wheelchair), #1257
75¢ 2 / / Still shot captured from Sears video recorded surveillance
¢ 2020 (man walking toward restroom, with wheelchair), #1261
m 3/4/2920) (iuan walking away ftom esttoom), #1050
75e x / Y / 20 20 Still shot captured from Sears video recorded surveillance
: (man pushing wheelchair), #1258
76 3/ ¢ /2.02.0| Photo — Sears men’s department entrance, #1035
77 3] ¥ /2070| Photo — Sears restroom entrance, #1034

 
EXHIBIT LIST CONTINUED

 

United States of America v. Robert Francis Krebs

 

CR 18-00263-TUC-JGZ(JR)

 

pg. 3

 

PLENO, | DFTNO. | DATE ADMITTED

EXHIBIT

 

 

 

 

 

 

 

 

 

 

78 of 4/2920 Photo — Sears tire department (West) entrance, #1033

79 3 [¢ | 24 72.0| Photo — Sears optical and hallway, #1032

80 31/2670 | Photo — Sears vestibule, #1021

81 bf ¢/ 7070 | Photo — Sears vestibule inside, #1023

82 3/ ¢ /2 o20| Video Recording — surveillance of Tucson Mall, dated 1/12/18
83 38 [> [a9 22| Photo from Hampton Inn on 1/12/18 (wide angle), #881

84 2/2 /20L* | Photo from Hampton Inn on 1/12/18 (wide angle), #882

90 3f 3/- ZO2ZP| Video recording of surveillance of McDonalds, dated 1/12/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
